BaRdeen, J.
Since the amendment of sec. 8069, R. S. 1878, by ch. 212, Laws of 1895, an' order setting aside or refusing to set aside a petition for a lien is not appealable. *69The case of Kunze v. Kunze, 95 Wis. 264, which holds that an appeal does not lie from an order setting aside a notice of Us penclens, is much in point. Prior to the amendment mentioned, orders requiring or refusing to require a complaint to be made more definite and certain were not ap-pealable unless discretion was abused. McCarville v. Boyle, 89 Wis. 651; Adamson v. Raymer, 94 Wis. 243. Since the amendment, such orders cannot be reviewed in this court except upon appeal from the final judgment.
By the Gourt.— The appeal is dismissed.